Citation Nr: 0532126	
Decision Date: 11/29/05    Archive Date: 12/07/05	

DOCKET NO.  04-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee gunshot wound, status post 
patellectomy, with arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the veteran an 
evaluation in excess of 20 percent for his service-connected 
left knee disability.  

During the pendency of this appeal, the veteran requested a 
hearing at the RO.  At his request, this hearing was 
rescheduled on several occasions.  Most recently, in May 
2005, the veteran failed to appear for the last scheduled 
hearing of which he was properly notified.  No good cause for 
his failure to appear for this hearing has been submitted by 
the appellant or representative, and there is no new request 
for an additional hearing.  In this regard, the Board would 
point out that the veteran failed to appear for a scheduled 
VA examination in November 2003 regarding a separate claim 
unrelated to one now on appeal.  More recently, the veteran 
failed to appear for a June 2005 VA examination of his left 
knee, of which he was properly notified, in conjunction with 
his current appeal.  Ordinarily, when a veteran fails to 
appear for a scheduled VA examination in conjunction with a 
claim for increase, that claim is denied in accordance with 
38 C.F.R. § 3.655(b) (2005).  However, the veteran did appear 
for the initial VA examination of the knee scheduled in 
conjunction with his current claim, and there are VA 
outpatient treatment records discussing the veteran's left 
knee.  The claim is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's service-connected residuals of a gunshot 
wound of the left knee, status post patellectomy, is 
manifested by arthritis with pain on use and with restricted 
flexion on flare ups but, the postoperative scars are 
entirely healed and asymptomatic, there is no appreciable 
ligament laxity or instability, there is no loss of muscle 
strength, nerve damage, ankylosis or nonunion or malunion of 
bones at the knee joint.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2005); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in March 2003, 
prior to the issuance of the rating decision now on appeal in 
April 2003.  This notification informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The veteran was again provided formal VCAA 
notice in April 2004.  He was provided the regulatory 
implementation of VCAA, and the regulations governing awards 
of compensable evaluations for his service-connected left 
knee in statements of the case issued in February 2004, and 
August 2005.  The veteran was provided a VA examination which 
is adequate for rating purposes in April 2003, and failed to 
appear for a more recent VA examination of which he was 
properly notified in June 2005.  Records of the veteran's 
outpatient treatment for multiple disabilities, including his 
left knee, were collected for review.  The evidence on file 
does not suggest, nor does the veteran argue, that there 
remains any outstanding evidence which has not been collected 
for review.  The Board finds that VCAA has been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, swelling, incoordination, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting, and weight bearing.  For 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration and award of higher ratings based 
upon functional loss due to pain on use, or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee could be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  VA 
General Counsel also issued a precedent opinion which held 
that, even if a claimant technically had full range of 
motion, but such motion was inhibited by pain, a compensable 
rating for arthritis under Diagnostic Code 5003 and § 4.59 
would be available, assuming of course that arthritis was 
clinically demonstrated.  VAOPGCPREC 9-98.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71, Plate II, indicates that the normal range 
of motion for the knee in a sitting position is from 
0 degrees' extension to 140 degrees' flexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 provides that limitation of leg 
flexion to 60 degrees warrants a noncompensable evaluation, 
to 45 degrees warrants a 10 percent evaluation, to 30 degrees 
warrants a 20 percent evaluation, and to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 provides that limitation of leg extension to 
5 degrees warrants a noncompensable evaluation, to 10 degrees 
warrants a 10 percent evaluation, to 15 degrees warrants a 
20 percent evaluation, and to 20 degrees warrants a 
30 percent evaluation. 

Subluxation or lateral instability of the knee which is 
slight warrants a 10 percent evaluation, which is moderate 
warrants a 20 percent evaluation, and which is severe 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent evaluation.  Malunion of the 
tibia and fibula with marked knee disability warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

Analysis:  Historically, the service medical records show 
that, in October 1967, the veteran suffered a gunshot wound 
to the left leg for which a patellectomy (removal of kneecap) 
was done.  At service separation, there was a healed scar 
over the tibia.  The veteran complained of some pain during 
cold weather, but there was no other finding relevant to the 
condition at discharge.  

The veteran did not file an initial claim for service-
connected VA disability compensation until 1974.  The first 
VA examination of the veteran's knee in July 1974 contained 
the veteran's statement that his left knee and leg gave him 
problems every once in a while.  He had lost an occasional 
day or so from work because of knee problems.  The veteran 
was 5 foot 6 inches tall, weighed about 205 pounds, and 
entered the examination without assistance of a cane or 
crutch and walked without a limp.  He was able to touch his 
toes with both hands with ease and no discomfort.  There were 
two scars on the left knee which were entirely nonadherent, 
nonfibrotic, and nonsymptomatic.  There was complete range of 
left knee motion, and the left knee did not hyperextend in 
the absence of the patella.  There was no instability.  
Cruciate and collateral ligaments were apparently intact.  
There was no capsular thickening nor evidence of synovitis.  
There was a little quadriceps atrophy and weakness on the 
left, compared with the right.  The finding was residuals of 
a gunshot wound of the left knee with fracture of the 
proximal third of left tibia, post patellectomy, with mild 
atrophy and weakness of the left quadriceps and healed, 
nonsymptomatic scars.  There were also many loose bodies in 
the patellar ligament.  

X-ray studies on this examination noted that the defect in 
the anterior aspect of the left tibia was filled with new 
bone formation and the left leg tibia and fibula were 
otherwise negative.  Based upon these findings, the RO 
granted service connection for the veteran's left knee injury 
but assigned a noncompensable evaluation.  In September 1979, 
the Board granted the veteran an increased evaluation to 
20 percent based upon findings of a limp, quadriceps weakness 
and loose osseous bodies in the patellar ligament.  

VA X-ray studies in February 1996 noted the surgical removal 
of the left patella with bony fragments and old healed 
fracture of the proximal left tibia.  There were also 
degenerative changes in the left knee.

A May 1999 VA examination contained the veteran's complaint 
of increasing pain with associated popping.  He denied, 
however, instability or flare-ups of the knee.  He did not 
use a cane, but occasionally used Neoprene support.  Again, 
the scars were well healed and nontender.  There was no 
evidence of warmth or swelling.  Range of motion was from 0 
to 90 degrees, with pain at 90 degrees.  Testing revealed 
normal strength.  There was normal medical and lateral 
collateral ligamentous stability as well as anterior and 
posterior cruciate stability.  There was a limp.  The finding 
was post-traumatic degenerative joint disease with varus 
deformity and evidence of degenerative medial meniscal tear.

During an April 2003 VA examination, scheduled in conjunction 
with the current claim, the veteran complained of increasing 
pain on use.  He did not use a cane, but did use a brace on 
occasion.  He complained of flare-ups with increasing pain.  
The scars were asymptomatic.  There was no tenderness to 
palpation and no effusion, warmth or erythema.  There was 
crepitation.  There was no instability of the joint.  Range 
of motion was again 0 to 90 degrees with pain at 90 degrees.  
Gait was normal.  On repetitive motion of flexing, there was 
increased pain at 60 degrees.

The veteran was seen by VA on an outpatient basis on occasion 
for his knee.  In February 2003, it was noted that there was 
slight narrowing of the medial portion of the tibiofemoral 
joint, a finding consistent with degenerative joint disease.  
The impression was mild left knee degenerative joint disease.  
In July 2003, it was noted that the veteran's gait was 
analgic, but muscle grades were 5/5 and range of motion was 
within normal limits.  Later that same month, the record 
notes the veteran's complaint of chronic left knee pain.  The 
gait was antalgic but muscle strength was 5/5 and range of 
motion was within normal limits.  It was also noted that the 
veteran had been highly irregular in attending physical 
therapy scheduled for treatment of the knee.  In February 
2005, it was noted that the left knee contained loose bodies 
but there was no joint effusion or swelling.  The veteran was 
using Naprosyn for treatment. 

The Board finds that a preponderance of the evidence on file 
is against an evaluation in excess of the presently assigned 
20 percent for left knee disability.  At the outset, the 
Board would note that, although the veteran's left knee 
disability is clearly attributable to a gunshot wound, the 
clinical evidence on file does not document residuals often 
attributable to such injuries such as muscle loss, wasting or 
atrophy, or any form of neurological or nerve damage 
associated with the initial injury.  There was apparently a 
fracture at the knee joint, but this is well healed with some 
varus deformity.  Additionally, although the veteran's 
patella (kneecap) was surgically removed following the 
injury, it is noteworthy that there is an absence of evidence 
of any left knee instability of any of the ligaments 
attributable to the loss of the kneecap.  Range of motion has 
consistently been noted since approximately 1999 as full 
extension to 0 degrees, and flexion to 90 degrees with pain 
at 90 degrees.  Examination during the period of this appeal 
in April 2003 did note that with repetitive flexing, the knee 
became painful at only 60 degrees of flexion.  

The presently assigned 20 percent evaluation is awarded 
consistent with Diagnostic Codes 5010-5260, which is 
considered an evaluation for painful motion with degenerative 
joint disease with restriction in range of flexion to only 
30 percent.  Actual range of motion studies during multiple 
examinations reveal that the veteran routinely has flexion up 
to 90 degrees with pain, but the increased evaluation is 
based upon findings that the veteran has flare-ups on use, as 
recently documented on VA examination.  At no time, however, 
is the veteran shown to have left knee flexion limited to at 
or near 15 degrees for the next higher 30 percent evaluation.  

A separate evaluation for limitation of extension is not 
warranted and, despite the fact that the veteran's kneecap 
was surgically removed years ago, no hyperextension of the 
knee has ever been demonstrated upon examination sufficient 
for a separate evaluation.  No separate evaluation is 
warranted for recurrent subluxation or lateral instability, 
as none is demonstrated at any time during the pendency of 
this appeal in accordance with Diagnostic Code 5257.  The 
veteran is not shown to have either nonunion of the tibia and 
fibula with loose motion, or malunion of the tibia and fibula 
with marked knee disability sufficient for the next higher 30 
or 40 percent evaluations under Diagnostic Code 5262.  
Finally, the next higher 30 percent evaluation would require 
left knee ankylosis (complete bony fixation) in a favorable 
angle in full extension or in slight flexion between 0 and 
10 degrees.  

The currently assigned 20 percent evaluation for arthritis 
with pain on use takes into account and actually constitutes 
an allowance of a higher evaluation based upon functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

In the absence of clinical evidence demonstrating a greater 
restriction in range of motion of the knee in either flexion 
or extension, or recurrent subluxation or lateral instability 
of the knee joint, or nonunion or malunion of the knee with 
marked knee disability or ankylosis of the knee joint, a 
higher evaluation may not be assigned.  The veteran should 
ensure that he appears for any future schedule VA orthopedic 
examination of his left knee so that any increase in left 
knee disability might be sufficiently documented for 
consideration of an increase in VA disability compensation.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a left knee gunshot wound, status post 
patellectomy with arthritis, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


